DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 9, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 9, 2022.
Applicant's election with traverse of Invention I (claims 1 – 7 and 10) in the reply filed on August 9, 2022 is acknowledged.  The traversal is on the first ground(s) that, due to the amendments of claim 8, the restriction between Inventions I and II is no longer proper.  This is not found persuasive because the assembly of Invention II could be made by a process in which the annular component section of the second component is produced by a process other than sintering, such as machining or forging, as required by the method of Invention I. Examiner recognizes that claim 8 (of Invention II) recites “the first component is connected to the second component with the method of claim 1.” However, because claim 8 is directed towards an apparatus, rather than a method, the recited limitation is a ‘product-by-process’ limitation.
Applicant further argues, on page 8, that the subject matter of claims 1 – 11 are sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining groups, and there is thus no serious burden placed on the examiner to examine the entire set of claims. This is not found persuasive because a primary form of evidence of a burden on the examiner is a showing of separate classification of the distinct inventions. Such is the case here. There elected claims are classified in B23P 19/20, while the non-elected claims are classified in F16/17/00. A search of the elected inventions would not require a search of the non-elected invention. Having to perform two separate, non-overlapping searches in a single application would indeed be a burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the region of the recess.” There is insufficient antecedent basis for the limitation in the claim.
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation “the circumference of the recess at the transition between the inner lateral surface.” There is insufficient antecedent basis for any of “the circumference,” “the transition” and “the inner lateral surface” in the claim.
Claim 6 recites the limitation “the average expansion of the tooth root chord.” There is insufficient antecedent basis for either of ‘the average expansion’ and ‘the tooth chord’ in the claim.
Claim 7 recites the limitations “the sintered part” and “the range.” There is insufficient antecedent basis for the limitations in the claim.
Claim 10 recites the limitation “an annular component section.” It is unclear as to whether Applicant intends the limitation to refer to the ‘annular component section’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘annular component section’ which is separate and independent from the ‘annular component section’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘annular component section’ previously set forth.
Claim 10 further recites the limitations “the average expansion” and “the teeth.” There is insufficient antecedent basis for the limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsberger (U.S. Patent Application Publication Number 2019/0145461, cited in IDS).
As to claim 1, Karlsberger teaches a method for connecting a first component to a second component to form an assembly (figure 1, element 11 being the ‘first component’ and element 1 being the ‘second component’; abstract and pages 1 – 2, paragraphs 20 and 25), wherein a press fit connection is formed between the first component and the second component (figure 1, elements 11 and 1; page 2, paragraphs 22 and 41), for which purpose the second component is produced having an annular component section, in which a recess is formed, in which the first component is at least partially arranged (figure 1, element 2 being the ‘annular component section’ and element 10 being the ‘recess’; pages 1 and 2, paragraphs 20 and 22), wherein the annular component section of the second component is produced as a sintered component and having near net shape quality at least in a region of the recess (figure 1, elements 2 and 10; pages 1 and 2, paragraphs 20, 29, and 41).
As to claim 3, Karlsberger teaches that the second component is produced as a gear (figure 1, element 1; page 1, paragraph 17), for which an external toothing is formed on an outer lateral surface of the annular component (figure 1, elements 9 and 8 being the ‘external toothing’; page 2, paragraph 21).
As to claim 4, Karlsberger teaches that the annular component section is formed having a chamfer on a circumference of the recess at a transition between an inner lateral surface bounding the recess and an end face of the annular component section (figure 2, element 16 being the ‘chamfer’; page 3, paragraph 52).
As to claim 6, Karlsberger teaches that an average expansion of a tooth root chord is allowed for in the external toothing (figure 1, base width of elements 8 and 9 being the ‘tooth root chord’). This can be found because Karlsberger teaches the external toothing being sloped inward and upward from base to tip.
As to claim 7, Karlsberger teaches that the sintered component is produced having pores with an average pore size of 10µ to 20µ (page 3, paragraph 46).
As to claim 10, Karlsberger teaches that the second component is a gear comprising an annular component section (figure 1, element 2 being the ‘annular component section’; page 1, paragraphs 17 and 20), which has an outer lateral surface, on which an external toothing is formed (figure 1, elements 8 and 9 being the ‘external toothing’; page 2, paragraph 21), wherein an average expansion of a tooth root chord is allowed for in teeth of the external toothing (figure 1, base width of elements 8 and 9 being the ‘tooth root chord’). This can be found because Karlsberger teaches the teeth of the external toothing being sloped inward and upward from base to tip.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsberger as applied to claim 4 above.
As to claim 5, Karlsberger teaches that the chamfer is formed with an angle to the inner lateral surface bounding the recess of the annular component section (figure 2, element 16). However, while Karlsberger teaches the chamfer having an angle, Karlsberger does specify the measurement of the angle. It would have been obvious to one skilled in the art to set the angle of the chamfer of Karlsberger within a range of 170⁰ to 178⁰, so as to provide the recess of the second component with a lead-in, allowing the first component to be more easily inserted into the recess of the second component, as taught by Karlsberger (page 3, paragraphs 51 – 52).
Claim(s) 1 – 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (U.S. Patent Number 9,546,725) in view of Karlsberger.
As to claim 1, Taniguchi teaches a method for connecting a first component to a second component to form an assembly (figures 1 and 2, element 10 being the ‘first component’ and element 14 being the ‘second component’; abstract and column 7, lines 51 – 61), wherein a press-fit connection is formed between the first component and the second component (figures 1 and 2, elements 10 and 14; column 7, lines 55 – 61 and column 8, lines 20 - 27), for which purpose the second component is produced having an annular component section, in which a recess is formed, in which the first component is at least partly arranged (figure 2, lower portion of element 14 being the ‘annular component section’ and element 20 being the ‘recess’; column 8, lines 20 – 27).
However, while Taniguchi teaches the second component comprising the annular component section and an external toothing (figure 2, element 16 being the ‘external toothing’; column 8, lines 20 – 24), Taniguchi does not teach the method of forming the second component. Karlsberger teaches an assembly which comprises a first component connected to a second component (figure 1, element 11 being the ‘first component’ and element 1 being the ‘second component’; abstract and pages 1 – 2, paragraphs 20 and 25), wherein a press fit connection is formed between the first component and the second component (figure 1, elements 11 and 1; page 2, paragraphs 22 and 41), for which purpose the second component is produced having an external toothing and an annular component section, in which a recess is formed, in which the first component is at least partially arranged (figure 1, elements 8 and 9 being the ‘external toothing,’ element 2 being the ‘annular component section,’ and element 10 being the ‘recess’; pages 1 and 2, paragraphs 20 - 22). Karlsberger further teaches that the second component, including the annular component section, is produced as a sintered component and having near net shape quality at least in a region of the recess (figure 1, elements 2 and 10; pages 1 and 2, paragraphs 20, 29, and 41). It would have been obvious to one skilled in the art to form the second component of Taniguchi by sintering, as taught by Karlsberger, because Karlsberger teaches that the given method provides the benefit of forming the second component to a high tolerance with minimal irregularities to the region of the recess; page 1, paragraph 7).
As to claim 2, Taniguchi teaches that the annular component section is produced having a radial wall thickness (W) (figure 2, see below), wherein moreover the recess is produced having a circular cross-section and an inner diameter (D) (figures 1 and 2, see below), wherein the radial wall thickness is produced such that a ratio of W/D < 1/2 (figures 1 and 2, see below).

    PNG
    media_image1.png
    433
    748
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    344
    683
    media_image2.png
    Greyscale

As to claim 3, Taniguchi teaches that the second component is produced as a gear, for which an external toothing is formed on an outer lateral surface of the annular component (figure 2, element 16 being the ‘external toothing’; column 7, lines 52 – 55 and column 8, lines 20 – 24).
As to claim 4, Taniguchi teaches the annular component section being formed having a chamfer on a circumference of the recess at a transition between an inner lateral surface bounding the recess and an end face of the annular component section (figure 2, element 26 being the ‘chamfer’; column 8, lines 27 – 39).
As to claim 5, Taniguchi further teaches that the chamfer is formed with an angle to the inner lateral surface bounding the recess of the annular component section (figure 2, element 26). However, Taniguchi does not teach the measurement of the angle. It would have been obvious to one skilled in the art to set the angle of the chamfer to 170⁰ to 178⁰ so as to allow a caulking between the first component and the second component, as taught by Taniguchi (figure 2, elements 24 and 26; column 8, lines 31 – 49).
As to claim 7, Karlsberger teaches that the sintered component is produced having pores with an average pore size of 10µ to 20µ (page 3, paragraph 46).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726